DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on September 11, 2021 regarding Application No. 16/959,372.  Applicants amended claims 1, 4, 6, 8, and 15 and canceled claim 5.  Claims 1-4 and 6-15 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/CN2019/127450, filed on December 23, 2019, which claims priority to Chinese Patent Application No. CN 201910053954.1, filed on January 21, 2019.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 201910053954.1 application filed in China on January 21, 2019 has been filed.


Response to Arguments
Applicants’ amendments to claims 4, 6, and 8, cancelation of claim 5, and remark (Remarks, p. 8) regarding objections to claims 4-8 and 12-15
Applicants’ arguments filed on September 11, 2021 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al.in US 2008/0303762 A1 (hereinafter Yasuda) in view of Qi et al. in US 2015/0206476 A1 (hereinafter Qi).

Regarding claim 1, Yasuda teaches:
A pixel circuit, comprising: a switching circuit, an inverter, and a charging circuit (A pixel circuit of display pixel 10, comprising: a switching circuit TR1, an inverter INV1, and a charging circuit TR2 and TR3; FIGs. 1 and 2, [0034], [0035], [0037], [0040], [0041], and [0043]), wherein 
the switching circuit is configured to write a data voltage signal into a first node under control of a scanning signal, the first node being a connection node of the switching circuit, the inverter, and the charging circuit (the switching circuit TR1 is configured to write a data voltage signal into a first node node1 under control of a scanning signal, the first node node1 being a connection node of the switching circuit TR1, the inverter INV1 and the charging circuit TR2 and TR3; FIG. 2, [0036], [0038], and [0040]), 
the inverter is configured to invert a potential of the first node and output an inverted potential to a second node, the second node being a connection node of the inverter and the charging circuit (the inverter INV1 is configured to invert a potential of the first node node1 and output an inverted potential to a second node node2, the second node node2 being a connection node of the inverter INV1 and the charging circuit TR2 and TR3; FIG. 2, [0036], [0041], and [0042]), and 
the charging circuit is configured to control display of a display unit according to the potential of the first node and a potential of the second node (the charging circuit TR2 and TR3 is configured to control display of a display unit 100 according to the potential of the first node node1 and a potential of the second node node2; FIGs. 1 and 2, [0033], [0034], [0040]-[0043], and [0047]-[0051]).  
	However, it is noted that Yasuda does not teach:
A pixel circuit, comprising: a switching circuit, an inverter, a potential maintaining circuit, and a charging circuit, wherein 
the first node being a connection node of the switching circuit, the inverter, the potential maintaining circuit and the charging circuit,
the potential maintaining circuit is configured to maintain the potential of the first node in response to the switching circuit being turned off, the potential maintaining circuit comprises a first storage capacitor, and a first terminal of the first storage capacitor is directly coupled to the first node, and a second terminal of the first storage capacitor is directly coupled to a second power voltage terminal.
	Qi teaches:
A pixel circuit, comprising: a potential maintaining circuit, (A pixel circuit, comprising: a potential maintaining circuit C1; Fig. 1 and [0004]-[0006]) wherein 
a first node being a connection node of a switching circuit and the potential maintaining circuit (a first node (T2 drain-C1 first top side terminal-T1 gate node) being a connection node of a switching circuit T2 and the potential maintaining circuit C1; Fig. 1 and [0005]),
the potential maintaining circuit is configured to maintain the potential of the first node in response to the switching circuit being turned off, the potential maintaining circuit comprises a first storage capacitor, and a first terminal of the first storage capacitor is directly coupled to the first node, and a second terminal of the first storage capacitor is directly coupled to a second power voltage terminal (the potential maintaining circuit C1 is configured to maintain the potential of the first node (T2 drain-C1 first top side terminal-T1 gate node) in response to the switching circuit T2 being turned off, the potential maintaining circuit C1 comprises a first storage capacitor C1, and a first top side terminal of the first storage capacitor C1 is directly coupled to the first node (T2 drain-C1 first top side terminal-T1 gate node), and a second bottom side terminal of the first storage capacitor C1 is directly coupled to a second power voltage Vss terminal; see Fig. 1, [0005], and [0006]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the pixel circuit taught by Yasuda to include: the features taught by Qi, such that Yasuda as modified teaches: A pixel circuit, comprising: a switching circuit, an inverter, a potential maintaining circuit, and a charging circuit (pixel circuit taught by Yasuda combined with the pixel circuit and potential maintaining circuit taught by Qi), wherein the first node being a connection node of the switching circuit, the inverter, the potential maintaining circuit and the charging circuit (the first node taught by Yasuda combined with the first node taught by Qi), the potential maintaining circuit is configured to maintain the potential of the first node in response to the switching circuit being turned off (the first node and switching circuit taught by Yasuda combined with the potential maintaining circuit, first node, and switching circuit taught by Qi), the potential maintaining circuit comprises a first storage capacitor, and a first terminal of the first storage capacitor is directly coupled to the first node, and a second terminal of the first storage capacitor is directly coupled to a second power voltage terminal (the first node taught by Yasuda combined with the potential maintaining circuit, first storage capacitor, first and second terminals of the first storage capacitor, first node, and second power voltage terminal taught by Qi), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the pixel circuit taught by Qi is comparable to the pixel circuit taught by Yasuda because they are both pixel circuits.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the pixel circuit taught by Yasuda to include: the features taught by Qi, with the predictable result of providing a potential maintaining circuit for a pixel circuit.

	Regarding claim 2, Yasuda as modified by Qi teaches:
The pixel circuit of claim 1, wherein the switching circuit comprises a first switching transistor having a first switching characteristic (Yasuda: the switching circuit TR1 comprises a first switching transistor TR1 having a first n-type switching characteristic; see FIG. 2 and [0037]), and 
a first electrode of the first switching transistor is coupled to a data line for transmitting the data voltage signal, a second electrode of the first switching transistor is coupled to the first node, and a control electrode of the first switching transistor is coupled to a scanning line for transmitting the scanning signal (Yasuda: a first source electrode of the first switching transistor TR1 is coupled to a data line D for transmitting the data voltage signal, a second drain electrode of the first switching transistor TR1 is coupled to the first node node1, and a control gate electrode of the first switching transistor TR1 is coupled to a scanning line G for transmitting the scanning signal; FIG. 2, [0037], and [0038], see also FIG. 1 and [0047]-[0049]).  

	Regarding claim 3, Yasuda as modified by Qi teaches:
The pixel circuit of claim 1, wherein an input terminal of the inverter is coupled to the first node, and an output terminal of the inverter is coupled to the second node (Yasuda: an input terminal of the inverter INV1 is coupled to the first node node1, and an output terminal of the inverter INV1 is coupled to the second node node2; FIG. 2 and [0036]).  

	Regarding claim 6, Yasuda as modified by Qi teaches:
The pixel circuit of claim 1, wherein the charging circuit comprises a fourth switching transistor having a first switching characteristic and a fifth switching transistor having the first switching characteristic (Yasuda: the charging circuit TR2 and TR3 comprises a fourth switching , 
a first electrode of the fourth switching transistor is coupled to a first signal line, a second electrode of the fourth switching transistor is coupled to the display unit and a second electrode of the fifth switching transistor, and a control electrode of the fourth switching transistor is coupled to the first node (Yasuda: a first electrode of the fourth switching transistor TR2 is coupled to a first VCOM signal line, a second electrode of the fourth switching transistor TR2 is coupled to the display unit 100 and a second electrode of the fifth switching transistor TR3, and a control gate electrode of the fourth switching transistor TR2 is coupled to the first node node1; FIG. 2, [0040], and [0041]), 
a first electrode of the fifth switching transistor is coupled to a second signal line, and a control electrode of the fifth switching transistor is coupled to the second node (Yasuda: a first electrode of the fifth switching transistor TR3 is coupled to a second VCOMB signal line, and a control gate electrode of the fifth switching transistor TR3 is coupled to the second node node2; FIG. 2 and [0041]), and 
the charging circuit is configured to selectively output a first signal provided through the first signal line or a second signal provided through the second signal line (Yasuda: the charging circuit TR2 and TR3 is configured to selectively output a first VCOM signal provided through the first VCOM signal line or a second VCOMB signal provided through the second VCOMB signal line; FIG. 2 and [0040]-[0043]).

	Regarding claim 7, Yasuda as modified by Qi teaches:
The pixel circuit of claim 6, wherein under control of the potential of the first node and the potential of the second node, the charging circuit is configured to perform one of operations of (Yasuda: under control of the potential of the first node node1 and the potential of the second node node2, the charging circuit TR2 and TR3 is configured to perform one of operations of; FIG. 2, [0036], and [0040]-[0043]): 
outputting the first signal to the display unit so that the display unit displays a first gray scale (Yasuda: outputting the first VCOM signal to the display unit 100 so that the display unit 100 displays a first gray scale; FIGs. 1 and 2, [0033], [0034], [0038], [0040], and [0047]-[0053]); and 
outputting the second signal to the display unit so that the display unit displays a second gray scale (Yasuda: outputting the second VCOMB signal to the display unit 100 so that the display unit 100 displays a second gray scale; FIGs. 1 and 2, [0033], [0038], [0034], [0040], and [0047]-[0053]).  

	Regarding claim 8, Yasuda teaches:
A pixel circuit, comprising: a switching circuit, an inverter, and a charging circuit (A pixel circuit of display pixel 10, comprising: a switching circuit TR1, an inverter INV1, and a , wherein 
the switching circuit comprises a first switching transistor having a first switching characteristic, a first electrode of the first switching transistor is coupled to a data line, a second electrode of the first switching transistor is coupled to a first node, and a control electrode of the first switching transistor is coupled to a scanning line (the switching circuit TR1 comprises a first switching transistor TR1 having a first n-type switching characteristic, a first source electrode of the first switching transistor TR1 is coupled to a data line D, a second drain electrode of the first switching transistor TR1 is coupled to a first node node1, and a control gate electrode of the first switching transistor TR1 is coupled to a scanning line G; FIG. 2, [0037], and [0038], see also FIG. 1 and [0047]-[0049]), 
an input terminal of the inverter is coupled to the first node, and an output terminal of the inverter is coupled to a second node (an input terminal of the inverter INV1 is coupled to the first node node1, and an output terminal of the inverter INV1 is coupled to a second node node2; FIG. 2 and [0036]), and 
the charging circuit comprises a fourth switching transistor having the first switching characteristic and a fifth switching transistor having the first switching characteristic, a first electrode of the fourth switching transistor is coupled to a first signal line, a second electrode of the fourth switching transistor is coupled to a display unit and a second electrode of the fifth switching transistor, a control electrode of the fourth switching transistor is coupled to the first node, a first electrode of the fifth switching transistor is coupled to a second signal line, and a control electrode of the fifth switching transistor is coupled to the second node (the charging circuit TR2 and TR3 comprises a fourth switching transistor TR2 having the first n-type switching characteristic and a fifth switching transistor TR3 having the first n-type switching characteristic, a first electrode of the fourth switching transistor TR2 is coupled to a first VCOM signal line, a second electrode of the fourth switching transistor TR2 is coupled to a display unit 100 and a second electrode of the fifth switching transistor TR3, a control gate electrode of the fourth switching transistor TR2 is coupled to the first node node1, a first electrode of the fifth switching transistor TR3 is coupled to a second VCOMB signal line, and a control gate electrode of the fifth switching transistor TR3 is coupled to the second node node2; FIG. 2, [0040], and [0041]).
	However, it is noted that Yasuda does not teach:
A pixel circuit, comprising: a switching circuit, an inverter, a potential maintaining circuit, and a charging circuit, wherein 
the potential maintaining circuit comprises a first storage capacitor, a first terminal of the first storage capacitor is directly coupled to the first node, and a second terminal of the first storage capacitor is directly coupled to a second power voltage terminal.
	Qi teaches:
A pixel circuit, comprising: a potential maintaining circuit (A pixel circuit, comprising: a potential maintaining circuit C1; Fig. 1 and [0004]-[0006]), wherein 
the potential maintaining circuit comprises a first storage capacitor, a first terminal of the first storage capacitor is directly coupled to a first node, and a second terminal of the first storage capacitor is directly coupled to a second power voltage terminal (the potential maintaining circuit C1 comprises a first storage capacitor C1, a first top side terminal of the first storage capacitor C1 is directly coupled to a first node (T2 drain-C1 first top side terminal-T1 gate node), and a second bottom side terminal of the first storage capacitor C1 is directly coupled to a second power voltage Vss terminal; see Fig. 1, [0005], and [0006]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the pixel circuit taught by Yasuda to include: the features taught by Qi, such that Yasuda as modified teaches: A pixel circuit, comprising: a switching circuit, an inverter, a potential maintaining circuit, and a charging circuit (pixel circuit taught by Yasuda combined with the pixel circuit and potential maintaining circuit taught by Qi), the potential maintaining circuit comprises a first storage capacitor, a first terminal of the first storage capacitor is directly coupled to the first node, and a second terminal of the first storage capacitor is directly coupled to a second power voltage terminal (the first node taught by Yasuda combined with the potential maintaining circuit, first storage capacitor, first and second terminals of the first storage capacitor, first node, and second power voltage terminal taught by Qi), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the pixel circuit taught by Qi is comparable to the pixel circuit taught by Yasuda because they are both pixel circuits.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the pixel circuit taught by Yasuda to include: the features taught by Qi, with the predictable result of providing a potential maintaining circuit for a pixel circuit.

 	Regarding claim 9, Yasuda as modified by Qi teaches:
A driving method of a pixel circuit, the pixel circuit being the pixel circuit of claim 1, the driving method comprising: a display phase, the display phase comprising a first gray scale display sub-stage and a second gray scale display sub-stage (Yasuda: A driving method of a pixel circuit of display pixel 10, the pixel circuit being the pixel circuit of claim 1, the driving method comprising: a display phase, the display phase comprising a first gray scale display sub-stage corresponding to a first video voltage VCOM and a second gray scale display sub-stage corresponding to a second video voltage VCOMB; FIGs. 1-3, [0033], [0034], [0038], [0047]-[0049], [0053], and claim 1 above), wherein 
in the first gray scale display sub-stage, an operation-level signal is provided through a scanning line as a scanning signal to turn on the switching circuit, and a data voltage signal at a high level is provided through a data line to make the charging circuit write a first signal into the display unit, so that the display unit displays a first gray scale (Yasuda: in the first gray scale display sub-stage corresponding to a first video voltage VCOM, an operation-level scanning line selective signal is provided through a scanning line G as a scanning signal to turn on the switching circuit TR1, and a data voltage signal at a high level 1 is provided through a data line D to make the charging circuit TR2 and TR3 write a first signal into the display unit 100, so that the display unit 100 displays a first gray scale; FIGs. 1-3, [0033], [0038], [0047]-[0049], and [0053]); and 
in the second gray scale display sub-stage, the operation-level signal is provided through the scanning line as the scanning signal to turn on the switching circuit, and a data voltage signal at a low level is provided through the data line to make the charging circuit write a second signal into the display unit, so that the display unit displays a second gray scale (Yasuda: in the second gray scale sub-stage corresponding to a second video voltage VCOMB, the operation-level scanning line selective signal is provided through the scanning line G as the scanning signal to turn on the switching circuit TR1, and a data voltage signal at a low level 0 is provided through the data line D to make the charging circuit TR2 and TR3 write a second signal into the display unit 100, so that the display unit 100 displays a second gray scale; FIGs. 1-3, [0033], [0038], [0047]-[0049], and [0053]).  

  	Regarding claim 10, Yasuda as modified by Qi teaches:
A display panel, comprising the pixel circuit of claim 1 (Yasuda: A display panel 100, comprising the pixel circuit of claim 1; FIGs. 1 and 2, [0031], [0033], [0034], and claim 1 above).  




 	Regarding claim 11, Yasuda as modified by Qi teaches:
A display device, comprising the display panel of claim 10 (Yasuda: A liquid crystal display device, comprising the display panel of claim 10; FIG. 1, [0031], [0033], and claim 10 above).  

	Regarding claim 13, Yasuda as modified by Qi teaches:
A driving method of a pixel circuit, the pixel circuit being the pixel circuit of claim 8, the driving method comprising: a display phase, the display phase comprising a first gray scale display sub-stage and a second gray scale display sub-stage (Yasuda: A driving method of a pixel circuit of display pixel 10, the pixel circuit being the pixel circuit of claim 8, the driving method comprising: a display phase, the display phase comprising a first gray scale display sub-stage corresponding to a first video voltage VCOM and a second gray scale display sub-stage corresponding to a second video voltage VCOMB; FIGs. 1-3, [0033], [0034], [0038], [0047]-[0049], [0053], and claim 8 above), wherein 
in the first gray scale display sub-stage, an operation-level signal is provided through a scanning line as a scanning signal to turn on the switching circuit, and a data voltage signal at a high level is provided through a data line to make the charging circuit write a first signal into the display unit, so that the display unit displays a first gray scale (Yasuda: in the first gray scale display sub-stage corresponding to a first video voltage VCOM, an operation-level scanning line selective signal is provided through a scanning line G as a scanning signal to turn on the switching circuit TR1, and a data voltage signal at a high level 1 is provided through a data line D to make the charging circuit TR2 and TR3 write a first signal into the display unit 100, so that the display unit 100 displays a first gray scale; FIGs. 1-3, [0033], [0038], [0047]-[0049], and [0053]); and 
in the second gray scale display sub-stage, the operation-level signal is provided through the scanning line as the scanning signal to turn on the switching circuit, and a data voltage signal at a low level is provided through the data line to make the charging circuit write a second signal into the display unit, so that the display unit displays a second gray scale (Yasuda: in the second gray scale sub-stage corresponding to a second video voltage VCOMB, the operation-level scanning line selective signal is provided through the scanning line G as the scanning signal to turn on the switching circuit TR1, and a data voltage signal at a low level 0 is provided through the data line D to make the charging circuit TR2 and TR3 write a second signal into the display unit 100, so that the display unit 100 displays a second gray scale; FIGs. 1-3, [0033], [0038], [0047]-[0049], and [0053]).

	Regarding claim 14, Yasuda as modified by Qi teaches:
A display panel, comprising the pixel circuit of claim 8 (Yasuda: A display panel 100, comprising the pixel circuit of claim 8; FIGs. 1 and 2, [0031], [0033], [0034], and claim 8 above).

  	Regarding claim 15, Yasuda as modified by Qi teaches:
A display device, comprising the display panel of claim 14 (Yasuda: A liquid crystal display device, comprising the display panel of claim 14; FIG. 1, [0031], [0033], and claim 14 above).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda in view of Qi, in further view of Gong in US 2018/0218706 A1 (hereinafter Gong).

Regarding claim 4, Yasuda as modified by Qi teaches:
The pixel circuit of claim 3.  
	However, it is noted that Yasuda as modified by Qi does not teach:
wherein the inverter comprises: a second switching transistor having a second switching characteristic and a third switching transistor having a first switching characteristic, and 
a first electrode of the second switching transistor is coupled to a first power voltage terminal, a second electrode of the second switching transistor is coupled to a first electrode of the third switching transistor and the second node, a control electrode of the second switching transistor is coupled to a control electrode of the third switching transistor and the first node, and a second electrode of the third switching transistor is coupled to a second power voltage terminal.
	Gong teaches:
wherein an inverter comprises: a second switching transistor having a second switching characteristic and a third switching transistor having a first switching characteristic (an inverter comprises: a second switching transistor P1 having a second P-channel switching characteristic and a third transistor N1 having a first N-channel switching characteristic; FIG. 3, [0050], and [0062]), and 
a first electrode of the second switching transistor is coupled to a first power voltage terminal, a second electrode of the second switching transistor is coupled to a first electrode of the third switching transistor, a control electrode of the second switching transistor is coupled to a control electrode of the third switching transistor, and a second electrode of the third switching transistor is coupled to a second power voltage terminal (a first input end electrode of the second switching transistor P1 is coupled to a first power voltage terminal, a second electrode of the second switching transistor P1 is coupled to a first electrode of the third switching transistor N1, a control gate electrode of the second switching transistor P1 is coupled to a control gate electrode of the third switching transistor N1, and a second input end electrode of the third switching transistor N1 is coupled to a second power voltage terminal; see FIG. 3 and [0062]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the inverter taught by Yasuda as modified by Qi with: the inverter taught by Gong, such that Yasuda as modified teaches: wherein the inverter comprises: a second switching transistor having a second switching characteristic and a third switching transistor having a first switching characteristic (the inverter taught by Yasuda as modified substituted by the inverter taught by Gong), and a first electrode of the second switching transistor is coupled to a first power voltage terminal, a second electrode of the second switching transistor is coupled to a first electrode of the third switching transistor and the second node, a control electrode of the second switching transistor is coupled to a control electrode of the third switching transistor and the first node, and a second electrode of the third switching transistor is coupled to a second power voltage terminal (inverter taught by Yasuda as modified substituted by the inverter taught by Gong, and the first and second nodes taught by Yasuda as modified combined with the second and control electrodes of the second switching transistor taught by Gong), since they are both inverters.

Regarding claim 12, Yasuda is modified in the same manner and for the same reason set forth in the discussion of claim 4 above.
Thus, claim 12 is rejected under similar rationale as claim 4 above.
The motivation to combine the references is the same as discussed in claim 4 above.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/Michael J Jansen II/Primary Examiner, Art Unit 2626